DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 8/10/2022 has been entered.  Claims 1-20 are pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claims 1 and 14, the scope of these claims is confusing because the elements “a plurality of activation signals” and “the dynamic signaling” both carries “a plurality of activation indices” which may imply they are the same element, but they are claimed using different words which may imply they are different elements. Examiner suggests amending the claims to clarify the relationship between the “activation signals” and the “dynamic signaling” by explicitly reciting their functional relationship with respect to each other and the latest activation signal as described in paragraph [0032] of the specification as filed.  The relationship of the signaling and signals are being interpreted as described in paragraph [0032].
Regarding claim 14, the element “a wireless network” in line 5 is confusing as to whether it is referring to the same element of “a wireless network” in line 2.  Examiner suggests changing the word “a” in line 5 to “the” because they are the same network. Also, the phrase “in activating the one or more grant configurations associated with the one or more configured grants of the plurality of configured grants” in lines 11-12 should be changed to “in the activating the plurality of grant configurations associated with the plurality of configured grants” since it is referring to the “activating” of line 7.  Also, the phrase “in activating the first grant configuration” in lines 18-19 should be changed to “in the to activate the first grant configuration” since it is referring to the feature in line 13. 
Regarding claim 15, the phrase “in receiving the dynamic signaling” in lines 1-2 should be changed to “in the receiving the dynamic signaling” since it is referring to a limitation in the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the activating or deactivating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the indicated state identifier" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the indicated state identifier" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the indicated state identifier" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the indicated state identifier" in lines 10, 15, and 20.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections and/or rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and/or to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments are persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415